Citation Nr: 0030330	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that increased the veteran's evaluation to 50 percent 
for an anxiety disorder.  A notice of disagreement was 
received in June 1998.  A statement of the case was issued in 
July 1998.  A substantive appeal was received from the 
veteran in June 1999.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for his service connected anxiety 
disorder.

A review of the record reflects that recently, evidence 
(including a letter received August 1999 from Frank Brand, 
MD., and reports from the Syracuse Vet Center dated April, 
June, and August 1999), was received by the Board, which, 
from the Board's review, may be pertinent to this claim.  In 
this regard, the Board notes that, pursuant to 38 C.F.R. 
§§ 19.37, 20.1304(c) (1999), any pertinent evidence, not 
previously reviewed, submitted by the veteran which is 
received by the RO prior to the transfer of the record to the 
Board or which is accepted by the Board must be initially 
reviewed by the agency of original jurisdiction, unless this 
procedural right is waived by the veteran or his 
representative.  A review of the record does not reveal that 
the veteran waived RO consideration of this evidence, nor 
does the record reflect that the RO considered this evidence.

In light of the above, this case is REMANDED for the 
following actions:


1.  The RO should review the recently 
submitted evidence and re-adjudicate the 
veteran's claim for entitlement to an 
increased rating for his service 
connected anxiety disorder, considering 
all evidence of record.  

2.   If any benefit sought remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the claims 
file is be returned to the Board for 
further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


